                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ELFREGO P. VALDEZ JR.,

             Plaintiff,

v.                                                            No. CV 18-444 CG

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

             Defendant.

     ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO REMAND FOR
                FURTHER ADMINISTRATIVE PROCEEDINGS

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to

Reverse and Remand for Further Administrative Proceedings Pursuant to Sentence

Four of 42 U.S.C § 405(g), (Doc. 17), filed November 16, 2018. The Court, having read

the Motion, noting it is unopposed, and being otherwise fully advised, finds that the

Motion is well-taken and should be GRANTED.

       The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g), and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed. Upon

remand, the Appeals Council will remand the matter to a different Administrative Law

Judge for a de novo hearing and a new decision.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
